

116 HR 3522 IH: Preserving Direct Seller Independence Act
U.S. House of Representatives
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3522IN THE HOUSE OF REPRESENTATIVESJune 26, 2019Mr. Walberg (for himself, Mr. Gottheimer, Mr. Cuellar, Mr. Curtis, Mr. McAdams, and Mr. Gooden) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Fair Labor Standards Act of 1938 to clarify the definition of employee as it relates
			 to direct sellers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preserving Direct Seller Independence Act. 2.DefinitionsSection 3(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)) is amended by inserting after paragraph (5) the following:
			
 (6)The term employee does not include any person identified in section 3508(b)(2) of the Internal Revenue Code of 1986.. 